FILE COPY

       RE: Case No. 17-0967                 DATE: 11/29/2017
       COA #: 12-16-00205-CV               TC#: 15-02287-158
STYLE: NATIONAL LAND RECORDS LLC v. PEIRSONPATTERSON LLP

      Today the Supreme Court of Texas received and filed a
motion for extension of time to file petition for review
pursuant to Rule 53.7(f) in the above numbered and styled
case.




                       MS. PAM ESTES
      11/29/2017       TWELFTH COURT OF APPEALS
                       1517 W. FRONT ST., STE. 354
                       TYLER, TX 75702
                       * DELIVERED VIA E-MAIL *